Case: 15-60113      Document: 00513517751         Page: 1    Date Filed: 05/23/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit


                                    No. 15-60113                          FILED
                                  Summary Calendar
                                                                      May 23, 2016
                                                                     Lyle W. Cayce
                                                                          Clerk
CARLOS EDUARDO VALLEJO-DELGADO,

                                                 Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A070 608 193


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Carlos Eduardo Vallejo-Delgado, a native and citizen of Mexico, petitions
for review of the order of the Board of Immigration Appeals (BIA) dismissing
his appeal of the immigration judge’s (IJ) denial of his motion to reopen his in
absentia removal proceedings. We have jurisdiction to review the denial of this
motion. See Nolos v. Holder, 611 F.3d 279, 281 (5th Cir. 2010).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60113     Document: 00513517751   Page: 2   Date Filed: 05/23/2016


                                No. 15-60113

      Because the BIA affirmed the IJ’s decision without opinion, the IJ’s
decision is the final agency determination for purposes of our review. See
Soadjede v. Ashcroft, 324 F.3d 830, 831-32 (5th Cir. 2003). We review the BIA’s
denials of motions to reopen under a “highly deferential abuse-of-discretion
standard.” Zhao v. Gonzales, 404 F.3d 295, 303 (5th Cir. 2005).
      Vallejo-Delgado does not challenge the BIA’s holdings that, insofar as he
requested reopening based upon an exceptional circumstance and in order to
request new relief from removal, his motion was untimely; consequently, he
has abandoned any such challenges. See Soadjede, 324 F.3d at 833. Service of
notice of the removal hearing upon Vallejo-Delgado’s attorney, which service
Vallejo-Delgado does not dispute, constituted adequate notice. See 8 U.S.C.
§ 1229a(b)(5)(A); 8 C.F.R. § 1292.5(a); Rodriguez-Manzano v. Holder, 666 F.3d
948, 953 n.6 (5th Cir. 2012); Men Ken Chang v. Jiugni, 669 F.2d 275, 277-78
(5th Cir. 1982).     Vallejo-Delgado fails to show that the BIA abused its
discretion. Zhao, 404 F.3d at 303.
      The motion for summary disposition is GRANTED, and the petition for
review is DENIED.




                                      2